Title: Appendixes Nos. I–XXII: Letters from various authors, 15 December 1791–30 August 1792
From: 
To: 




I
From Maria Reynolds
December 15, 1791


II
From James Reynolds
December 15, 1791


III
From James Reynolds
December 17, 1791


IV
From James Reynolds
December 19, 1791


V
From James Reynolds
December 22, 1791


VI
From James Reynolds
January 3, 1792


VII
From James Reynolds
January 17, 1792


VIII
From Maria Reynolds
January 23–March 18, 1792


IX
From Maria Reynolds
January 23–March 18, 1792


X
From Maria Reynolds
January 23–March 18, 1792


XI
From James Reynolds
March 24, 1792


XII
From Maria Reynolds
March 24, 1792


XIII
From James Reynolds
April 3, 1792


XIV
From James Reynolds
April 7, 1792


XV
From James Reynolds
April 17, 1792


XVI
From James Reynolds
April 23, 1792


XVII
From James Reynolds
May 2, 1792


XVIII
From Maria Reynolds
June 2, 1792


XIX
From James Reynolds
June 3–22, 1792


XX
From James Reynolds
June 23, 1792



From James Reynolds
June 24, 1792


XXI
From James Reynolds
August 24, 1792


XXII
From James Reynolds
August 30, 1792


